Nicholson, C. J.,
delivered the opinion of the court:
.lit the April term of the chancery court, 1875, at Memphis, complainant obtained a decree against defendants, from which they prayed for an appeal, which was granted to defendant Pickard and wife, on their filing the pauper oath in lieu of a bond for costs.
The pauper oath was taken by defendant J. IT. Pickard alone, and it is now moved to dismiss the appeal because his wife did not join in the affidavit.
It was decided in Grills v. Hill, 2 Sneed, 711, and McPhatridge v. Gregg, 4 Cold., 324, that the appeal in-such cases is properly granted upon the affidavit of the husband alone.
But the affidavit fails to follow the requirements of the Code- in one essential particular. It fails to state that the affiant is justv entitled to the redress sought, etc. This is material, and is expressly required, to entitle a party to an appeal without bond and security for costs.
For this defect the appeal is dismissed.